IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-1668-10

                             ALBERTO GARCIA, Appellant

                                              v.

                                 THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                     FROM THE THIRD COURT OF APPEALS
                               TRAVIS COUNTY

              Per curiam.

                                       OPINION


       Appellant was convicted of capital murder and was sentenced to confinement for

life. The Court of Appeals affirmed the conviction. Garcia v. State, No. 03-08-00586-CR

(Tex. App. — Austin, delivered October 12, 2010). Appellant’s petition for discretionary

review was dismissed as untimely filed on March 16, 2011. Appellant has filed a motion

for rehearing requesting reinstatement of his petition so that it will be considered by this

Court. Appellant’s motion for rehearing is granted. His petition filed on March 11, 2011,
                                                                            Garcia - 2

is reinstated as of April 13, 2011, and will be considered in accord with Tex.R.App.P. 68.




Delivered April 13, 2011
Do not publish